          Case 1:14-cr-00401-KPF Document 15 Filed 12/22/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------                    X
                                                       :
 UNITED STATES OF AMERICA                                      PROTECTIVE ORDER
                                                       :
                      v.                                       14 Cr. 401 (KPF)
                                                       :
 HAJI NAJIBULLAH
   a/k/a “Najibullah Naim,”                            :
   a/k/a “Abu Tayeb,”
   a/k/a “Atiqullah,”                                  :

                       Defendant.                      :

 -------- --------------------------                   x

KATHERINE POLK FAILLA, District Judge:

               WHEREAS, HAJI NAJIBULLAH, a/k/a “Najibullah Naim,” a/k/a “Abu Tayeb,”

a/k/a “Atiqullah,” the Defendant, has certain rights under the United States Constitution, federal

statutes, and the Federal Rules of Criminal Procedure, to pre-trial discovery; and

               WHEREAS, the Government recognizes its obligation to provide such discovery

materials to the Defendant, consistent with safety considerations; and

               WHEREAS, the discovery materials that the Government intends to provide to the

Defendant contain certain materials, including witness statements, that, if disseminated to third

parties, could, among other things, implicate the safety of others;

               WHEREAS pursuant to Rule 16(d)(1) and Title 18, United States Code, Section

3771, the Government desires to protect the confidentiality of the above-referenced materials (the

“Protected Materials”), and for good cause shown;

               WHEREAS, in the interest of expediting the discovery process, the Defendant, by

his attorneys, Mark Gombiner, Esq., consents to the entry of this Order;

               IT IS HEREBY ORDERED that, pursuant to Federal Rule of Criminal Procedure

16(d), and subject to the additional limitations set forth below, that the Government shall
          Case 1:14-cr-00401-KPF Document 15 Filed 12/22/20 Page 2 of 6

specifically designate any of the discovery material as “Protected Material” by either stamping the

material as “Protected Material” or, where that is not possible, clearly noting that the discovery

material is “Protected Material” in the Government’s transmittal communication. The Defendant

shall have the opportunity to challenge any such designation through an application to the Court,

after conferring with the Government.

               IT IS FURTHER ORDERED THAT Protected Materials provided to the Defendant

and his counsel shall not be further disseminated by the Defendant or his counsel to any

individuals, organizations or other entities, other than to members of the legal defense team

(limited to co-counsel, paralegals, investigators, expert witnesses, translators, interpreters,

litigation support personnel, secretarial staff, and the Defendant), each of whom shall be provided

with a copy of this Protective Order by defense counsel and will be advised by defense counsel

that he or she shall not further disseminate or discuss the materials and must follow the terms of

the Protective Order.

               IT IS FURTHER ORDERED that the Protected Material or their contents may not

be provided to any foreign persons or entities (except if such persons or entities are members of

the defense team as defined above or if the Court authorizes such disclosure on a case-by-case

basis) and may only be transmitted outside of the United States in a manner consistent with the

terms of this Order or any Court authorization.

               IT IS FURTHER ORDERED that each of the individuals to whom disclosure of

the Protected Material is made shall, before being shown any Protected Material, subscribe to a

copy of the stipulation attached hereto, a copy of which shall be submitted to the Court by the

defense ex parte and under seal.

               IT IS FURTHER ORDERED that defense counsel may seek ex parte authorization

of the Court, with notice to the Government of such application (but not its contents), to provide




                                                  2
          Case 1:14-cr-00401-KPF Document 15 Filed 12/22/20 Page 3 of 6

Protected Materials to persons whose access to Protected Materials is otherwise prohibited by the

preceding paragraphs, if it is determined by the Court that such access is necessary for the purpose

of preparing the defense of the case.

                IT IS FURTHER ORDERED that, all Protected Materials are to be provided to the

defendant, and used by the defense team, solely for the purpose of allowing the Defendant to

prepare his defense to the charges in the indictment and for use at trial in this action and

proceedings incident to trial, and that none of the Protected Materials produced by the Government

to the Defendant shall be disseminated to any other third party in a manner that is inconsistent with

the preceding paragraphs.

                IT IS FURTHER ORDERED that nothing herein shall limit the use of Protected

Materials at any hearing, trial in this action, or at any proceeding incident to trial.

                IT IS FURTHER ORDERED that nothing in this order shall be construed to impair

the right of the Defendant to disseminate materials or information obtained from third parties or

otherwise in his possession.

                IT IS FURTHER ORDERED that, nothing in this Order prohibits the media for

requesting copies of any items that are received by the Court as public exhibits at a hearing, trial,

or other proceeding.

                IT IS FURTHER ORDERED that, nothing in this Order shall preclude the

Government from seeking a further protective order pursuant to Rule 16(d) or the Classified

Information Procedures Act as to particular items of discovery material.




                                                   3
          Case 1:14-cr-00401-KPF Document 15 Filed 12/22/20 Page 4 of 6

               The Court retains discretion whether to afford confidential treatment to any

confidential document or information contained in any confidential document submitted to the

Court in connection with any motion, application, or proceeding that may result in an order and/or

decision by the Court.


Dated:         New York, New York
               December 18, 2020


AGREED AND CONSENTED TO:

                                     AUDREY STRAUSS
                                     Acting United States Attorney
                                     Southern District of New York


                              By:    /s/
                                     Sam Adelsberg
                                     Sidhardha Kamaraju
                                     Michael Krouse
                                     Assistant United States Attorneys
                                     Southern District of New York
                                     (212) 637-2494 / 6523 / 2279


                                     HAJI NAJIBULLAH


                              By:    ___________
                                     Mark Gombiner
                                     Andrew Dalack
                                     Samuel Jacobson
                                     Federal Defenders of New York
                                     Attorneys for Defendant


SO ORDERED:

New York, New York
December 22, 2020

                                     __________________________________
                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE



                                                4
         Case 1:14-cr-00401-KPF Document 15 Filed 12/22/20 Page 5 of 6

                                     SOUTHERN DISTRICT OF NEW YORK

UNITED STATES DISTRICT COURT
SOUTHERN DSTRICT OF NEW YORK
 ----------------------------------                   X
 -                                                    :       STIPULATION TO
                                                              PROTECTIVE ORDER
UNITED STATES OF AMERICA                              :
                                                              14 Cr. 401 (KPF)
                     v.                               :
                                                              (Submitted Under Seal)
HAJI NAJIBULLAH                                       :
  a/k/a “Najibullah Naim,”
  a/k/a “Abu Tayeb,”                                  :
  a/k/a “Atiqullah,”
                                                      :
                      Defendant.
                                                      :
----------------------------------                    X


I, _________________________________________________, state that:

   1. My address is ___________________________________________________________.

   2. My present employer is ___________________________________________________.

   3. My present occupation or job description is ___________________________________.

   4. I have received a copy of the Protective Order entered in the above-entitled action on

      _____________.

   5. I have carefully read and understand the provisions of the Stipulation.

   6. I will comply with all of the provisions of the Stipulation.

   7. I will hold in confidence, will not disclose to anyone not qualified under the Stipulation,

      and will use only for purpose of this action, any Confidential Information that is

      disclosed to me.

   8. I will return all Confidential Information that comes into my possession, and documents

      or things that I have prepared relating thereto, to counsel for the party by whom I am

      employed or retained, or to counsel form whom I received the Confidential Information.



                                                5
                 Case 1:14-cr-00401-KPF Document 15 Filed 12/22/20 Page 6 of 6

      9. I hereby submit to the jurisdiction of this court for the purpose of enforcement of the

            Stipulation in this action.

      Dated: ________________________                          _____________________________




HF 11427538v 1

                                                   6
